Case 1:16-cv-03505-WHP-OTW Document 230 Filed 04/04/19 Page 1 of 2

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION
NEW YORK REGIONAL OFFICE
200 vEsEY sTREET, sums 400
NEW VORK, NY 10281-1022

NANCY A. BRowN

 

April 4, 2019
VIA ECF and UPS Overnight

Hon. William H. Pauley III

United States District Judge

Daniel Patrick Moynihan United States Courthouse
500 Pea.rl Street

New York, NY 10007-1312

Re: SEC v. Archer, et al.;
No. 16 Civ. 3505 (WHP) (OTW)

Dear Judge Pauley:

We represent the Plaintiff, Securities and Exchange Commission (the “Commission”), in
this action. As we undertook to do in our last Status Report, dated March 4, 2019 (DE 229), the
Commission respectfully submits this status report to provide an update on the various
sentencing dates in the parallel criminal action, United States v. Galanis, 16 Cr. 371 (RA)
(S.D.N.Y.) (the “Criminal Action”), as well as the recent submissions in the Government’s
appeal of the order granting Defendant Archer a new trial, United States v. Galanis gArcher), 18-
3727 (2d Cir.) (the “Archer Appeal”).

With respect to the sentencing schedule in the Criminal Action, Defendant Cooney’s
sentencing has been pushed back from April 4, 2019 to May 24, 2019. (Criminal Action DE
737.) While Defendant Morton’s sentencing is still scheduled for April 11, 2019, we understand
that Ms. Morton will file a new motion to withdraw her plea by the end of April, and that, as a
result, Ms. Morton’s sentencing will not go forward as scheduled. John Galanis was sentenced
on March 8, 2019.

The Commission continues to try to reach Final Judgments on consent with respect to the
Defendants who have been sentenced, and has reached agreements in principle with Defendants
Hirst and Jason Galanis. The staff will present those agreements in principle to the Commission
for its approval prior to June 14, 2019, the now-scheduled due dates for filing motions for
summary judgment pursuant to the Court’s endorsed Order, dated January 30, 2019 (DE 224).
However, because the Criminal Action will not be fully resolved as to Morton or Archer by June
14, 2019, or as to Cooney in sufficient time to obtain Commission approval of either a settled
Judgment on consent, or the amount of specific relief to seek by motion, the Commission
respectfully requests that it be permitted to file its summary judgment motions on June 14, 2019

TELEPHONE: (212) 336-1023

Case 1:16-cv-03505-WHP-OTW Document 230 Filed 04/04/19 Page 2 of 2

Hon. William H. Pauley III April 4, 2019
Page 2 '

limited to those Defendants as to whom the Criminal Action has now been resolved, but who
have not consented to Final Judgments by April 30, 2019.

With respect to the Archer Appeal, the Government filed its opening brief on March 27,
2019. (Archer Appeal DE 36.) Archer’s response is due on June 26, 2019. (E= DE 38.)

We will continue to provide status reports on the status of the Archer Appeal and the
sentencing schedule every 30 days or on whatever different schedule the Court may set.

R pectfullys/Hmjy/
'\ [}Mu,(

N cy A. Brown

cc: All Defendants via e-mail or overnight mail

